Case 1:20-mc-02211-RER Document 10 Filed 09/18/20 Page 1 of 2 PageID #: 177




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALLSTATE INSURANCE COMPANY,
ALLSTATE FIRE & CASUALTY
INSURANCE COMPANY, ALLSTATE
INDEMNITY COMPANY, and ALLSTATE                                       ORDER
PROPERTY & CASUALTY INSURANCE
COMPANY,                                                        20 Misc. 288 (PGG)

                              Petitioners,

               -against-

S. ROZENBERG & ASSOCIATES LTD.,

                              Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS currently pending before the Court is Petitioners’ motion to compel

Respondent S. Rozenberg & Associates Ltd. to comply with a Rule 45 subpoena issued in

connection with a pending matter in the Eastern District of New York or, in the alternative, to

transfer this action to the Eastern District of New York (Mot. (Dkt. No. 1));

               WHEREAS Rule 45(f) allows for a transfer of a subpoena-related motion to the

issuing court under “exceptional circumstances,” Fed. R. Civ. P. 45(f);

               WHEREAS the Court must consider the subpoenaed party’s interest in local

resolution of subpoena-related motions, see Fed. R. Civ. P. 45, Advisory Committee Notes;

               WHEREAS Petitioners served Respondent with the Rule 45 subpoena on May 15,

2020 (Pinzow Decl. (Dkt. No. 3) ¶ 6);

               WHEREAS Petitioners served Respondent with the motion papers in this case on

August 20, 2020 (Dkt. No. 9);
Case 1:20-mc-02211-RER Document 10 Filed 09/18/20 Page 2 of 2 PageID #: 178




               WHEREAS Respondent has not appeared in this action or otherwise responded to

either the subpoena or the motion; and

               WHEREAS Respondent is located in the Eastern District of New York (Dkt. No.

3-6);

               IT IS HEREBY ORDERED that Petitioners’ unopposed motion to transfer this

action to the Eastern District of New York is granted. The issuing court has greater familiarity

with the legitimate scope of the subpoena, and the Eastern District of New York would appear to

be a more convenient forum for Respondent, which is located in that district, should it ever

appear to litigate the legitimacy of the subpoena. Accordingly, there is no reason why this action

should remain in this district, and there are “exceptional circumstances” warranting such a

transfer. Fed. R. Civ. P. 45(f).

               The Clerk of Court is respectfully requested to effectuate the transfer

immediately, without awaiting the seven-day period specified in Local Civil Rule 83.1.

Dated: New York, New York
       September 18, 2020




                                                 2
